Citation Nr: 1117461	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-33 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a low back disability has been received.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran had active military service in the United States Army from June 1966 to June 1968.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  In an unappealed October 1988 decision, the RO denied the Veteran's claim for service connection for a low back disability because the Veteran's low back disorder was not incurred or aggravated by his active duty service.  The Veteran did not appeal this rating decision.

2.  Evidence received since the October 1988 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disability.

3.  The Veteran is currently diagnosed with a low back disability.

4.  Resolving all doubt in the Veteran's favor, the evidence of record reveals that the Veteran's low back disability is connected to his military service.


CONCLUSIONS OF LAW

1.  The October 1988 RO decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the December 1988 RO decision that denied entitlement to service connection for a low back disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1105 (2010).

3.  The Veteran's low back disability is proximately due to, or the result of, an injury sustained by the Veteran during his military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the above-referenced issues given the fully favorable nature of the Board's decision.

Pertinent Facts and Evidence

Prior to the current claim, the Veteran's claim for entitlement to service connection for a low back disorder was last denied by the RO in an October 1988 decision.  

The evidence of record prior to the October 1988 RO decision denying service connection for a low back disorder consists of items such as the Veteran's service medical records, the Veteran's DD 214 Form, VA treatment records and a "buddy" statement submitted by a fellow service member under whom the Veteran served.

The Veteran's service medical records are absent of any complaints or findings of a low back disorder and are absent of any findings related to the alleged in-service parachute incident.

The DD 214 Form reflect that the Veteran was a member of Company C Battery, 1st Battalion (Airborne) 319th Field Artillery from June 1966 to June 1968 and that he had received a parachute badge.  The DD 214 Form also reflects that the Veteran's last duty assignment was at Fort Bragg, North Carolina.

In a February 1979 "buddy" statement, the Veteran's fellow service member, W.O., reported that the Veteran worked under his supervision when assigned to Company C, 1st Battalion (Airborne), 319th Field Artillery at Fort Bragg.  W.O. further reported that in the early part of 1968 (he was unsure as to the actual date and time) the Veteran made a parachute jump at Fort Bragg, wherefrom the Veteran sustained injuries and complained of such injuries to W.O.

A March 1988 VA X-ray Report revealed hypertrophic spurs arising from the Veteran's 4th and 5th level lumbar spine and one sacral vertebra with sclerosis of the endplate and articular appendages of lumbar and lumbrosacral vertebrae.  The March 1988 VA X-ray Report also indicated that these findings were more marked in the lumbrosacral region and that the changes represented a mild degree of osteoarthritis.  The March 1988 VA X-ray Report concluded there was no evidence of recent fracture and the pedicles were intact.  A May 1988 VA treatment record diagnosed the Veteran with a spur formation at the lumbar spine.

The Veteran indicated in an August 1988 Statement that he was told by the doctor who examined his March 1988 X-ray that the spurs located on the Veteran's lumbar spine were typical injuries related to parachute accidents.  The Veteran also stated that he described and complained about his back injury to W.O. while on sick call.  The Veteran further stated that there is no documentation of the injuries he sustained from his parachute jump found in his service medical records because shortly after the accident, he was sent to the District of Columbia to quell the riots that were taking place in April 1968.  The Veteran indicated that when he returned to Fort Bragg, he went to Womack Army Hospital, but was not treated for his back injury.  The Veteran said he was told by the doctor at Womack Army Hospital that he would be discharged from the Army soon and to just wait to see a civilian doctor after discharge from active duty service.

After reviewing the aforementioned evidence of record, the RO denied the Veteran's low back claim in October 1988.  The RO reasoned that the Veteran's introduction of the March 1988 VA X-ray Report and May 1988 VA treatment record failed to show chronicity of symptomatology as the Veteran's back problems began in 1988-almost 20 years after his discharge from active duty service.  The Veteran did not appeal the RO's October 1988 decision and it became final as a matter of law.

The Veteran asked that his low back disability claim be reopened in April 2005 and once again stated he received injuries to his back as a result of a parachute jump in March 1968 at Fort Bragg.  The Veteran further stated he was treated at Womack Army Hospital and separated from the Army in June 1968.

To support the reopening of his low back disability claim, the Veteran submitted private medical records to the VA.  A June 1997 Magnetic Resonance Image (MRI) Report revealed mild degenerative changes within the Veteran's lumbar spine at the L3-L4 and L4-L5 disc levels as well as degenerative disc disease from disc level L3 through disc level L5-S1.  There was no evidence of focal disc herniation or spinal stenosis.

Dr. G.T., a chiropractor, submitted a statement describing the Veteran's low back disorder in September 2005.  Dr. G.T. indicated that the Veteran had been a patient of his since 1995, and as of September 2005, the Veteran received one chiropractic adjustment every four weeks in order to help relieve his low back pain.  Dr. G.T. further indicated that the Veteran's low back disorder is chronic and his symptoms vary with his level of activity.  Dr. G.T. stated that x-rays taken of the Veteran revealed lumbar spondylosis throughout his lumbar spine with intervertabral foramina stenosis rooted at the L5-S1 disc levels.  Dr. G.T. also noted that the Veteran needs continued chiropractic care to keep his low back symptoms to a minimum and to increase his spinal mobility.

A July 2006 MRI Report revealed multilateral degenerative disc disease at L3-L4, L4-L5 and L5-S1 levels with primary L3-L4 involvement.  Having determined this, there was no evidence of an associated disc herniation that was producing a mass effect on the exiting nerve root areas.  There was also no significant spinal stenosis of the anteroposterior neural canal volume or evidence of a compression fracture or deformity.

In a letter dated October 2006, Dr. G.T. indicated that the Veteran is treated at his office at a rate of once per month in order to help relieve his chronic low back pain.  After reviewing the July 2006 MRI Report as well as the Veteran's history, Dr. G.T. stated that it was his professional opinion that the Veteran's degenerative disc disease and subsequent lower back pain "could" be a direct result of his military service.

In an October 2006 letter, Dr. A.N., M.D., indicated that the Veteran had been under his care for his degenerative lumbar spine arthritis for approximately eight years.  Dr. A.N. further stated that the Veteran has been recently bothered by his lumbar spine degenerative disease within the last few months with lower back pain radiating to his lower extremities.  Dr. A.N. indicated that degenerative arthritis can be caused by remote traumas to bones and joints and that the Veteran used to parachute jump during his military service.

Three "buddy" statements were submitted on the Veteran's behalf in December 2006.  A lay statement submitted by R.M. indicates that he had known the Veteran since December 1979, and throughout that time, the Veteran suffered from chronic back problems.  R.M. also stated that the Veteran told him he had been injured in a parachute accident in 1968 while he was in the Army at Fort Bragg and that he has had pain in his back from that time forward.

The second lay statement was submitted by C.G. and indicates that he first met the Veteran in 1973 and worked with him at a carpet cleaning business in Fayetteville, North Carolina.  C.G. stated that the Veteran always worked with pain in his back and that the Veteran had told him that he was injured in the Army at some point in the 1960s.  C.G. indicated that he was unsure of the details of the injury, but he was certain that the Veteran suffered from constant back pain for as long as they had worked together.

The third lay statement was submitted by H.P. and indicates that he first met the Veteran in March 1976 while employed in the carpet department of J.C. Penney in Fayetteville, North Carolina.  H.P. stated that he and the Veteran handled rug samples and remnant rugs and noticed that the Veteran had no trouble moving 6x9 signs, but always needed help moving 9x12 and 12x15 rugs.  H.P. said the Veteran told him he had injured his lower back in a parachute jump.  H.P. also stated that he has personally observed the marked deterioration of the Veteran's health since March 1976.

A lay statement submitted by another friend, M.C., in January 2007 indicated that she has known the Veteran for 28 years, and during this time, she knows of certain times when the Veteran has had to stay home because of his back pain.  M.C. pointed to one specific instance when the Veteran was home for a period of three weeks and during that time, he was unable to walk or even dress himself due to the severity of his back pain.  M.C. also stated that she has personally witnessed the "debilitating" pain the Veteran is experiencing when visiting him at his home numerous times over the years.  M.C. also stated that the Veteran has told her many times that he injured his back in a parachute jump.

A lay statement submitted by H.V. in March 2007 indicated that she has been a neighbor of the Veteran for over 30 years and that she can personally attest to the fact that the Veteran's back problems often prevent him from leading a normal life.  H.V. stated that the Veteran informed her that he suffered a back injury during a parachute jump while on active duty at Fort Bragg.  H.V. further indicated that she has seen the Veteran on numerous occasions barely able to walk, unable to maintain his yard and unable to play golf due to his severe back pain.  H.V. pointed to one occasion where the Veteran had to call upon his adult children to help him get into his vehicle when going to the doctor.

A March 2007 letter submitted by Dr. G.T. states that after listening to the Veteran's history as well as reviewing the July 2006 MRI Report, it was Dr. G.T.'s professional opinion that the Veteran's degenerative disc disease and subsequent lower back pain were more likely than not a direct result of the injury the Veteran sustained during his active duty service.

The Veteran participated in a VA examination in February 2009.  The VA examiner first noted that he had reviewed the Veteran's entire claims file, which included his private medical records.  The Veteran reported that he suffered an injury to his low back as a result of a parachute jump in 1968 and that he has suffered from intermittent low back pain since this accident.  The VA examiner noted a prior history of decreased motion, stiffness and spasms of the lumbar spine while also noting an absence of incapacitating episodes of spine disease.  The VA examiner also noted the Veteran wears a back brace and also uses a cane to walk, however, the VA examiner also noted the Veteran's gait to be normal.

Upon examination of the Veteran's lumbar spine, the VA examiner noted the absence of kyphosis, lumbar flattening, lumbar lordosis, scoliosis and thoracolumbar spine ankylosis.  Upon examination of the muscles of the Veteran's lumbar spine, the VA examiner noted the presence of spasms, guarding and pain with motion, but noted these conditions were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran's lumbar spine range of motion included flexion to 45 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees and left and right lateral rotation to 20 degrees and there was objective evidence of pain following repetitive motion.

An X-ray of the Veteran's lumbar spine during the exam revealed: (1) degenerative disc disease primarily at the L3-L4 and L5-S1 disc levels; and (2) sclerosis at the S-2 vertebral body, but the significance was not certain.  The remainder of the sacrum and sacroiliac joints were unremarkable. 

Based on the history provided by the Veteran as well as the physical examination and x-ray, the VA examiner diagnosed the Veteran with low back degenerative disc and joint disease.  In light of the above diagnosis, and after reviewing the Veteran's entire claims file, the VA examiner concluded it was less likely as not that the Veteran's current low back disability developed as a result of his in-service parachute jump.  The VA examiner pointed to the absence of treatment for a low back injury in the Veteran's service medical records as well as the absence of continuity of care from 1968 to 1988 as evidence that the Veteran's current low back disability is not related to his active duty service.  The VA examiner further stated that the Veteran's low back disability was essentially due to aging, concluding that a continuum of degenerative changes can occur over time irrespective of a single trauma to the lower back.

1.  New and Material Evidence

A.  Pertinent Law and Regulations

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2010).  Absent appeal, a decision of a duly-constituted rating agency or other agency of original jurisdiction shall be final and binding on all VA field offices as to conclusions based on the evidence on file at the time VA issues written notification.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Analysis

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

Evidence received since the final October 1988 RO decision includes private medical treatment records and letters, a VA examination, "buddy" statements from the Veteran's friends and co-workers and lay statements made by the Veteran himself.  The Board finds that this newly-received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's low back disorder and relates to unestablished facts that are necessary to substantiate his claim for service connection for a low back disability.

The new and material evidence relevant to reopening the Veteran's claim for service connection includes: (1) an October 2006 letter from Dr. A.N. indicating a possible link between the Veteran's low back disability and his parachute jump; (2) a March 2007 letter from Dr. G.T. concluding that, based on the July 2006 MRI Report, the Veteran's current low back disability was more likely as not related to his active duty service; and (3) "buddy" statements submitted by R.M., C.G. and H.P. in December 2006 and M.C. and H.V. in January 2007 and March 2007, respectively, which all indicate the Veteran suffered from chronic low back pain since as early as 1973.

This newly-received evidence is not considered cumulative or redundant of the evidence of record at the time of the final October 1988 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disability.  Therefore, the Veteran's claim for service connection for a low back disability is reopened.  See 38 C.F.R. § 3.156(a).

2.  Service Connection for Low Back Disability

A.  Pertinent Law and Regulations

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When a claimant seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) (2010).

B.  Analysis

In statements presented throughout the duration of the appeal, the Veteran has maintained that his current low back disability is related to a parachuting accident during his active duty service.  The Veteran indicated in an August 1988 Statement that he was told by the doctor who reviewed his March 1988 X-ray that the spurs located on the Veteran's lumbar spine were injuries attributable to parachute accidents.  The Veteran also stated that he described and complained about his back injury to W.O. while on sick call.  The Veteran further stated that there is no documentation of the injuries he sustained from his parachute jump found in his service medical records because shortly after the accident, he was sent to the District of Columbia to quell the riots that were taking place in April 1968.  The Veteran indicated that when he returned to Fort Bragg in May 1968, he went to Womack Army Hospital, but was not treated for his back injury.  The Veteran said he was told by the doctor at Womack that he would be discharged from the Army soon and to just wait and see a civilian doctor after discharge from active duty service.

In his February 1979 "buddy" statement, the Veteran's fellow service member, W.O., reported that in the early part of 1968 (he was unsure as to the actual date and time) the Veteran made a parachute jump at Fort Bragg, wherefrom the Veteran sustained injuries and complained of such injuries to W.O.  All five "buddy" statements submitted by R.M., C.G., H.P., M.C. and H.V. between December 2006 and March 2007 noted that the Veteran told them he had been injured in a parachute accident in 1968 while he was in the Army at Fort Bragg and that he has suffered from low back pain from that time forward.

After a careful review of the above pertinent evidence of record, the Board finds that the Veteran suffers from a current low back disability which is linked to a corroborated in-service injury and that service connection is warranted.  The Board finds that the Veteran's claimed in-service injury, wherein the Veteran landed backward during a parachute jump in March 1968, is corroborated by his DD 214 Form, which indicate he was stationed at Fort Bragg, North Carolina in 1968 and had been awarded a parachutist badge during active service as well as by the February 1979 "buddy" statement submitted by W.O., the Veteran's supervisor at Fort Bragg.

Furthermore, the Board finds the Veteran's claimed in-service injury was adequately corroborated by the lay statements of the Veteran's friends and co-workers as the evidence demonstrates that the Veteran was visibly suffering from back pain on the job and in social settings during the 1970s and beyond, and thus, are competent to attest as to what they witnessed.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (finding that "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  In addition, the Board finds that these statements are credible to support the Veteran's claim, as they each separately corroborate the Veteran's claimed in-service back injury and are consistent with his accounts of this incident throughout the record.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); see also Smith v. Derwinski, 2 Vet. App. 147, 148 (1992) (holding that "VA regulations do not provide that service connection can only be shown through medical records, but rather allow for proof through lay evidence" and that lay evidence may serve to place evidence in equipoise).

The Board also finds that there is a medical diagnosis of a low back disability related to the Veteran's claimed in-service injury in Dr. A.N.'s October 2006 letter and Dr. G.T.'s March 2007 letter.  In this regard, the Board finds that the Veteran reported to Dr. A.N. and Dr. G.T. that he suffered an injury as a result of a parachute jump during military service in 1968.  Dr. G.T. diagnosed the Veteran with degenerative disc disease with low back pain and found it more likely than not to be a direct result of the back injury the Veteran sustained during his active duty service.

Thus, as there is lay evidence of an in-service low back injury, credible lay statements by friends, co-workers and a fellow service member who corroborated the claimed in-service back injury and a current medical diagnosis of a low back disability related to the claimed in-service back injury, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a low back disability, is warranted.  38 C.F.R. § 3.102 (2010); see also 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence thus having been received, the claim of service connection for a low back disability is reopened.

Service connection for a low back disability is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


